In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00346-CV


                            CHRIS HENNSLEY, APPELLANT

                                            V.

      GREG STEVENS, CHIEF OF POLICE, LUBBOCK POLICE DEPARTMENT,
                    AND CITY OF LUBBOCK, APPELLEES

                           On Appeal from the 72nd District Court
                                   Lubbock County, Texas
          Trial Court No. 2017-526,477, Honorable Ruben Gonzales Reyes, Presiding

                                    March 21, 2019

                          MEMORANDUM OPINION ON
                           MOTION FOR REHEARING
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


      The court dismissed this appeal for want of prosecution on February 28, 2019,

after appellant, Chris Hennsley, failed to file an appellate brief. Now pending before the

court is Hennsley’s motion for rehearing.1       Finding that Hennsley has reasonably



      1  On March 5, 2019, attorneys Bob Leonard, Manuel Quinto-Pozos, and Jim
Jopling filed a notice of appearance of counsel and a motion for rehearing on behalf of
Hennsley. See TEX. R. APP. P. 6.1, 6.2, 2.
explained his failure to timely file a brief and that appellees are not significantly injured by

Hennsley’s failure to do so, we grant the motion. See TEX. R. APP. P. 38.8(a)(1), 49.3.

Accordingly, we withdraw our opinion and judgment of February 28, 2019, and reinstate

the appeal. Hennsley’s brief is due on or before April 4, 2019.


                                                           Per Curiam




                                               2